DETAILED ACTION
This Office Action is in response to the Amendment filed on 16 November 2021.
Claims 1-30 are presented for examination.
Claims 1, 8-16 and 23-30 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

See Figure 2 and paragraph 38
[0038] In some aspects, UE 120 may include means for determining a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules, or a set of primary cell reference signal selection rules; means for monitoring the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals; means for detecting, based at least in part on monitoring the set of beam failure detection reference signals, a beam failure for a secondary cell of the set of secondary cells, and/or the like.  In some aspects, such means may include one or more components of UE 120 described in connection with FIG. 2, such as controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (EP 3606214 A1), hereinafter Takahashi.

Regarding Claim 1, Takahashi discloses a method of wireless communication performed by a user equipment (UE) (see Figure 1 and page 3, paragraph 13; a method of wireless communication/(radio communication system) performed by a user equipment/UE), comprising: 
 selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one signaling received from a base station (see page 11, paragraphs 86-88 and 90; selecting/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3); 
monitoring the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; monitoring/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and
detecting (see Figure 9 and page 13, paragraph 115 and 122; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 11, paragraphs 90-91 and page 13, paragraph 115; a beam failure/(beam pair link failure) for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Regarding Claim 16, Takahashi discloses a user equipment (UE) for wireless communication (see Figures 1 and 12 and page 3, paragraph 13 and page 16, paragraph 164; a user equipment (UE)/(terminal apparatus 1) for wireless communication/radio communication system), comprising: 
a memory (see Figure 12 and page 17, paragraph 164; a memory/medium access control layer processing unit 15); and 
one or more processors (see Figure 12 and page 17, paragraph 164; one or more processors/higher layer processing unit 14) operatively coupled to the memory (see Figure 12 and page 17, paragraph 164; coupled to the memory/medium access control layer processing unit 15), the memory and the one or more processors (see Figure 12 and page 17, paragraph 164; the memory/(medium access control layer processing unit 15) and the one or more processors/higher layer processing unit 14) configured to: 
select a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of signaling received from a base station (see page 11, paragraphs 86-88 and 90; select/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3);
monitor the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; monitor/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and 
detect (see Figure 9 and page 13, paragraph 115 and 122; detect/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 11, paragraphs 90-91 and page 13, paragraph 115; a beam failure/beam pair link failure for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Regarding Claim 29, Takahashi discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (see Figure 1 and page 3, paragraph 13 and page 19, paragraph 182-183 a non-transitory/transitorily computer-readable/computer-readable medium/(recording medium) storing/stored a set of instructions/program for wireless communication/radio communication system), the set of instructions (page 19, paragraph 182; the set of instructions/program) comprising: 
one or more instructions that (see page 19, paragraph 182; one/a or more instructions/program), when executed by one or more processors of a user equipment (UE) (see page 19, paragraph 182; when executed/execution by one or more processors/CPU of a user equipment/UE), cause the UE to: 
select a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a signaling received from a base station (see page 11, paragraphs 86-88 and 90; select/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3);
monitor the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; monitor/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and - 10 -PATENT U.S. Patent Application No. 16/948,237 Attorney Docket No. 0097-1025/195312 
detect (see Figure 9 and page 13, paragraph 115 and 122; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 13, paragraph 115; a beam failure/(beam pair link failure) for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Regarding Claim 30, Takahashi discloses an apparatus for wireless communication (see Figures 1 and 12 and page 3, paragraph 13 and page 16, paragraph 164; an apparatus/(terminal apparatus 1) for wireless communication/radio communication system), comprising: 
means for selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of signaling received from a base station (see page 11, paragraphs 86-88 and 90; means for selecting/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3); 
means for monitoring the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; means for monitoring/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and 
means for detecting (see Figure 9 and page 13, paragraph 115 and 122; means for detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 13, paragraph 115; a beam failure/(beam pair link failure) for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5-9, 17-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cheng et al (US 2019/0274098 A1), hereinafter Cheng.

Regarding Claim 2, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion”.
However, Cheng discloses the method, wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion (see page 7, paragraphs 94-95; wherein a quantity/(one or more) of beam failure detection/BFR reference/reference signals/signals in the set of beam failure detection/BFR reference/reference signals/signals is defined based at least in part on a size criterion/plurality).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 3, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “wherein the size criterion is determined on one of: a per network basis, a per secondary cell group basis, or a per secondary cell basis”.
However, Cheng discloses the method, wherein the size criterion is determined on one of: 
a per secondary cell basis (see page 7, paragraph 95; a per secondary cell basis/plurality of SCells).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the size criterion is determined on one of: a per network basis, a per secondary cell group basis, or a per secondary cell basis” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 5, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “further comprising: receiving information identifying the size criterion from a base station”.
However, Cheng discloses the method, further comprising: 0097-102528195312 
receiving information identifying the size criterion from a base station (see page 7, paragraphs 89 and 95; receiving/receive information/instruction identifying the size criterion/(one of a plurality) from a base station/base station).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising: receiving information identifying the size criterion from a base station” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 6, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “further comprising: determining the size criterion based on a stored configuration”.
However, Cheng discloses the method, further comprising: 
determining the size criterion based on a stored configuration (see page 5, paragraph 63; determining the size criterion/(one or more SCells for BFR) based on a stored/(contains a history of) configuration/configuration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising: determining the size criterion based on a stored configuration” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 7, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band”.
However, Cheng discloses the method, wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams (see page 4, paragraph 56; wherein the set of secondary cells is a secondary cell/SCells group with a quasi-co-location/QSL relationship defining one or more shared beams/configured reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 8, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is configured for the UE” or “selecting the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE”.
However, Cheng discloses the method, wherein selecting the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein selecting the set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determining that the cell configuration is configured for the UE (see Figure 6, step 662 and page 7, paragraph 89, lines 4-15; determining that the cell configuration/DCI is configured for the UE/UE); and 
selecting the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; selecting the set of beam failure detection/BFR reference/reference signals/signals using the cell configuration/DCI based/based at least in part on determining that the cell configuration/DCI is configured for the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is configured for the UE” or “selecting the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 9, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is not configured for the UE” or “selecting the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE”.
However, Cheng discloses the method, wherein determining the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein determining a set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determining that the cell configuration is not configured for the UE (see Figure 1 and page 5, paragraph 62; determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102); and 
determining the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE (see Figure 1 and page 4, paragraph 58 and page 5, paragraph 62; determining the set of beam failure detection/BFR reference/reference signals/signals using the set of secondary cell reference signal selection rules/rules based at least in part on determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is not configured for the UE” or “selecting the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 17, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion”.
However, Cheng discloses the UE, wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion (see page 7, paragraphs 94-95; wherein a quantity/(one or more) of beam failure detection/BFR reference/reference signals/signals in the set of beam failure detection/BFR reference/reference signals/signals is defined based at least in part on a size criterion/plurality).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 18, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the size criterion is determined on one of: a per network basis, a per secondary cell group basis, or a per secondary cell basis”.
However, Cheng discloses the UE, wherein the size criterion is determined on one of: 
a per secondary cell basis (see page 7, paragraph 95; a per secondary cell basis/plurality of SCells).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the size criterion is determined on one of: a per network basis, a per secondary cell group basis, or a per secondary cell basis” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 20, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “further comprising: receive information identifying the size criterion from a base station”.
However, Cheng discloses the UE, wherein the one or more processors are further configured to: 0097-102528195312 
receive information identifying the size criterion from a base station (see page 7, paragraphs 89 and 95; receive/receive information/instruction identifying the size criterion/(one of a plurality) from a base station/base station).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising: receive information identifying the size criterion from a base station” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 21, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the one or more processors are further configured to: determine the size criterion based on a stored configuration”.
However, Cheng discloses the UE, wherein the one or more processors are further configured to: 
determine the size criterion based on a stored configuration (see page 5, paragraph 63; determine the size criterion/(one or more SCells for BFR) based on a stored/(contains a history of) configuration/configuration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors are further configured to: determine the size criterion based on a stored configuration” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 22, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band”.
However, Cheng discloses the UE, wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams (see page 4, paragraph 56; wherein the set of secondary cells is a secondary cell/SCells group with a quasi-co-location/QSL relationship defining one or more shared beams/configured reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 23, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the one or more processors, to select the set of beam failure detection reference signals are configured to: determine that the cell configuration is configured for the UE” or “select the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE”.
However, Cheng discloses the UE, wherein the one or more processors (see paragraph 17; wherein the one/(at least one) or more processors/processor), to select the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein to select the set of beam failure detection/BFR reference/reference signals/signals) are configured to: 
determine that the cell configuration is configured for the UE (see Figure 6, step 662 and page 7, paragraph 89, lines 4-15; determine that the cell configuration/DCI is configured for the UE/UE); and 
determine the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determine the set of beam failure detection/BFR reference/reference signals/signals using the cell configuration/DCI based/based at least in part on determining that the cell configuration/DCI is configured for the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors, to select the set of beam failure detection reference signals are configured to: determine that the cell configuration is configured for the UE” or “select the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 24, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the one or more processors, to select the set of beam failure detection reference signals, are configured to: determine that the cell configuration is not configured for the UE” or “select the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE”.
However, Cheng discloses the UE, wherein the one or more processors (see paragraph 17; wherein the one/(at least one) or more processors/processor), to select the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; to select the set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determine that the cell configuration is not configured for the UE (see Figure 1 and page 5, paragraph 62; determine that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102); and 
select the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE (see Figure 1 and page 4, paragraph 58 and page 5, paragraph 62; select the set of beam failure detection/BFR reference/reference signals/signals using the set of secondary cell reference signal selection rules/rules based at least in part on determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors, to select the set of beam failure detection reference signals, are configured to: determine that the cell configuration is not configured for the UE” or “select the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE” as taught by Cheng in the system of Takahashi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cheng, and further in view of Deogun et al (WO 2019/027294), hereinafter Deogun.

Regarding Claim 4, Although the combination of Takahashi and Cheng discloses the method as set forth above,
The combination of Takahashi and Cheng does not explicitly disclose “reporting the size criterion to a base station via a UE capability message”.
However, Deogun discloses the method, further comprising: 
reporting the size criterion to a base station via a UE capability message (see Figure 12 and page 18, paragraphs 146-167; reporting/indicates the size criterion/number to a base station/base station via a UE/UE capability/capability message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “reporting the size criterion to a base station via a UE capability message” as taught by Deogun in the combined system of Takahashi and Cheng to provide improved reliability and mobility performance of high frequency deployment (see page 1, paragraph 4, lines 3-4 of Deogun).
Regarding Claim 19, Although the combination of Takahashi and Cheng discloses the UE as set forth above,
The combination of Takahashi and Cheng does not explicitly disclose “report the size criterion to a base station via a UE capability message”.
However, Deogun discloses the UE, wherein the one or more processors are further configured to: 
report the size criterion to a base station via a UE capability message (see Figure 12 and page 18, paragraphs 146-167; report/indicates the size criterion/number to a base station/base station via a UE/UE capability/capability message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “report the size criterion to a base station via a UE capability message” as taught by Deogun in the combined system of Takahashi and Cheng to provide improved reliability and mobility performance of high frequency deployment (see page 1, paragraph 4, lines 3-4 of Deogun).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kang et al (US 2020/0274606 A1), hereinafter Kang.

Regarding Claim 15, Although Takahashi discloses the selecting the set of beam failure detection reference signals as set forth above,
Takahashi does not explicitly disclose “selecting the set of beam failure detection reference signals based at least in part on the set of primary cell reference signal selection rules, and wherein the set of primary cell reference signal selection rules includes a rule relating to at least one of: a reference signal periodicity, or a control resource set identifier”.
However, Kang discloses the method, wherein selecting the set of beam failure detection reference signals comprises: 
selecting the set of beam failure detection reference signals based at least in part on the set of primary cell reference signal selection rules (see paragraph 654; selecting/selected the set of beam failure detection reference signals/BFR based at least in part on the set of primary cell reference signal selection rules/priority rules), and 
wherein the set of primary cell reference signal selection rules includes a rule (see paragraph 654; wherein the set of primary cell reference signal selection rules/(priority rules) includes a rule/rules) relating to at least one of: 
a control resource set identifier (see paragraph 654; a control resource set identifier/beam ID).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “selecting the set of beam failure detection reference signals based at least in part on the set of primary cell reference signal selection rules, and wherein the set of primary cell reference signal selection rules includes a rule relating to at least one of: a reference signal periodicity, or a control resource set identifier” as taught by Kang in the system of Takahashi to solve ambiguity for a new beam (see page 1, paragraph 19, lines 1-2 of Takahashi).

Allowable Subject Matter
Claims 10-14 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al (US 2018/0279287 A1) discloses Multi-Link Control Beam Switching.  See Figure 10, step 1006 and paragraphs 88, 95, 98 and 103.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469